*200The idea of a purchaser for valuable consideration implies a contract. Purchase has a specific legal meaning; it implies a sale and a vendor. The statute frauds applies to such purchasers and to creditors'. It does so with reason, because such might be defrauded by the simulative ownership attendant on the possession, but this reason fails in the case of a husband. How can he be defrauded? He may be disappointed, but he takes the legal result of his marriage, the rights simply of his wife. The possession of property by the wife cannot be called a consideration for the marriage though it may form an inducement to it. The proposition that a husband by force of the marriage becomes a purchaser of the wife’s property is absurd. I agree that where a sale is made, or other contract, in consideration of marriage, it is a valuable consideration, but this is not that case. The husband here takes no title from the act of the wife, but altogether from the act of the law; by operation of law. The case in Vezey is express, “The husband taking by marital right is not esteemed a purchaser for valuable consideration. How can the character in which the husband takes be varied by the kind of property whether real or personal? It may vary as to the effect of the conveyance but not as to .the character of the taker. Roberts relates to conveyances, and Kent to purchasers and creditors. 1 Black. Com. 461; 1 Vezey, sen. 348; 1 Atk. (165) 194.
The court reversed the decree of the chancellor and decreed an account to be taken.